DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 1/14/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 8, and 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, providing a first and second beam deflection drive to a beam deflector to direct the CPB, wherein the second beam deflection drive is determined based on the first beam deflection drive.
Claims 2, 4-7, 9-11, and 13-20 are allowed due to being dependent from allowable independent claims 1, 8, and 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Hanway Chang
January 26, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881